The motion was properly granted. The deceased was an intelligent man and was familiar with the surroundings and methods of doing business. There was no evidence that the defendants' knowledge of the danger from which the injuries resulted was, or could have been, superior to that of the plaintiff's intestate. Dube v. Gay, 69 N.H. 670. Whether rules should have been adopted by the defendants, which if enforced would have prevented the leaving of the pair of wheels near the southwesterly corner of the vat into which the deceased fell, is immaterial, because there was no evidence tending to show that the presence of the wheels caused or contributed to his fall.
Exception overruled.
All concurred. *Page 598